DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot due to the amendment to the claims and the new grounds of rejection set forth below.
Teaching references Nakanishi et al (US 2009/0047422 A1) and Noda et al (WO2016080019 A1 using US 2017/0373324 A1 as an English equivalent) have been used to modify previously stated reference Hoshino et al (US 20070015015 A1) in order to meet the limitations added to the claims necessitated by the amendment.
Claim Status
Claims 1 and 4 have been amended; support for these claims can be found in the original instant specification in at least Fig. 2, page 13 line 21 through page 14 line 2, and page 20 line 2- 9. 
Claims 1-7 are currently pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US 2007/0015015 A1) in view of Nakanishi et al (US 2009/0047422 A1).
Regarding claims 1-3, Hoshino discloses a fuel cell of a flat-plate stacking type (1 in Fig. 7, [0060]) having a fuel-electrode metal porous body (current collector, 31 in Fig. 7 and 8) disposed on the outer side of the fuel-electrode layer (3 in Fig. 8) and an air-electrode metal porous body (current collector, 32 in Fig. 7 and 8) disposed on the outer side of the air-electrode layer (4 in Fig. 8, [0100]). Hoshino further discloses the metal porous bodies (31 and 32) are made of a porous metal plate with a three-dimensional skeletal structure (drawn to the framework, [0037], [0039], [0101], speaking on the limitations “wherein the framework is made of metal or alloy”, and  “wherein the flat plate-shape metal porous body includes pores surrounded by the framework”) and that gas diffuses through the metal porous bodies (31 and 32, [0109], [0110], [0111]). Although Hoshino does not refer to the three-dimensional skeletal structure of the metal porous bodies as a three-dimensional network structure, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to recognize that the three-dimensional skeletal structure of Hoshino (porous metal skeleton structure, as shown by Fig. 6) is the same structure as the claims (as shown by Fig. 3 of the applicant’s original specification) and therefore would be considered a three-dimensional network structure. 

Hoshino further discloses that when stacking all of the components of the fuel cell into a single stack unit, the metal porous bodies (31 and 32) are compressed by the stacking pressure, and the nearly spherical pores (31a in Fig. 8) are deformed into a spindle-shape of 80 to 800                         
                            μ
                            m
                             
                        
                    in the average pore size ([0069], [0102]).
Further, while Hoshino does not explicitly disclose within the metal porous bodies a ratio of an average pore diameter in a direction parallel to a gas flow direction to an average pore diameter in a direction perpendicular to the gas flow direction is greater than or equal to 1.4 and less than or equal to 2.5, a ratio of the average pore diameter in the direction parallel to the gas flow direction to an average pore diameter in a thickness direction of the current collector is greater than or equal to 2.0 and less than or equal to 4.0, or a ratio of a maximum value to a minimum value of a pore diameter in the thickness direction is less than or equal to 2.0, these are all ranges that could be found by routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Nakanishi teaches an “inner current collector may be a hollow inner current collector, in this way, reduction in the material of the inner current collector and reduction in weight thereof can be attained” ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nakanishi within the fuel cell of modified Hoshino and provided the framework with a hollow inside. This modification would be made with the reasonable expectation it would lead a successful fuel cell with a reduced weight. 
Further, one of ordinary skill in the art would recognize that if the framework (porous metal plate with a three-dimensional skeletal structure) has a hollow inside and is made of metal, then it would also have a metal layer separating the hollow inside from the pores.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al (US 2007/0015015 A1) in view of Nakanishi et al (US 2009/0047422 A1) as applied to claim 1-3, further in view of Noda et al (WO2016080019 A1 using US 2017/0373324 A1 as an English equivalent), and even further in view of in view of Rohland (US 2008/0086871 A1).
Regarding claims 4-7, Hoshino discloses metal porous bodies (31 and 32) as gas diffusion layers as described in the rejection of claims 1-3 above, which is incorporated herein in its entirety. Hoshino further discloses that when stacking all of the components of the fuel cell into a single stack unit, the metal porous bodies (31 and 32) are compressed by the stacking                 
                    μ
                    m
                     
                
            in the average pore size ([0069], [0102]).
However, while Hoshino discloses a compressing step to making the metal porous bodies, Hoshino does not disclose a method of manufacturing the metal porous body, comprising: forming a flat plate-shaped metal porous body by preparing a resin molded body having a framework of a three-dimensional network structure and pores surrounded by the framework, forming a metal layer on a surface of the pores, and removing the resin molded body; andPage 3 compressing and rolling the flat plate-shaped metal porous body in a thickness direction, such that a ratio of an average pore diameter in a major axis direction to an average pore diameter in a minor axis direction of a pore viewed from a main surface of the metal porous body after the rolling is greater than or equal to 1.4 and less than or equal to 2.5.
Noda teaches a metal porous body can be formed by coating a resin porous body having continuous pores with a metal ([0101]). Noda further teaches after the metal coating process, the resin inside is removed so as to form voids inside the skeleton of the metal porous body, thereby giving a hollow structure ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Noda and provided as the method of making the metal porous bodies of Hoshino, forming a flat plate-shaped metal porous body by preparing a resin molded body having a framework of a three-dimensional network structure and pores surrounded by the framework, forming a metal layer on a surface of the pores, and removing the resin molded body. This modification would be made with the reasonable expectation that it would lead to a successful metal porous body because the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable 
Further, while Hoshino discloses compressing the metal porous bodies in a thickness direction when stacking all of the components of the fuel cell into a single stack unit ([0069], [0102]), Hoshino does not disclose the metal porous bodies are rolled in the thickness direction.
Rohland teaches a method for producing fuel cell components, specifically membrane electrode units for membrane fuel cells (Abstract). Rohland teaches a membrane electrode unit has an ion-conducting membrane connected on both side to an electrode which comprises a gas diffusion layer ([0005]). Rohland further teaches the gas diffusion layer may consist of porous electrically conductive materials ([0009]). 
Rohland teaches that to produce the membrane electrode units, electrodes are placed on two rolling rollers (rollers) and further are held in position by a vacuum applied to the rolling rollers ([0042]). Rohland teaches the electrodes are fed by rotational movement to a roller nip with a greater width than the thickness of the electrode ([0042], [0044]). Rohland teaches this limitation applied to the roller nip avoids inadmissibly high compression of the gas diffusion layers and avoids impairing their function ([0044]). Lastly, Rohland teaches an example of producing the membrane electrode unit with a rolling roller having a roller body diameter of 300 mm ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Noda and provided to the method of making the metal porous bodies of Hoshino the 300 mm rolling roller, rolling nip, and rolling method of Rohland to produce the metal porous bodies of Hoshino with the expectation that the compression and rolling performed by rolling roller, rolling nip, and rolling method on the metal 
Further, while Hoshino does not explicitly disclose the metal porous bodies being rolled such that a ratio of an average pore diameter in a major axis direction to an average pore diameter in a minor axis direction of a pore viewed from a main surface of the metal porous bodies after the rolling is greater than or equal to 1.4 and less than or equal to 2.5, the metal porous bodies being rolled such that a ratio of the average pore diameter in the major axis direction of the pore viewed from the main surface of the metal porous bodies after the rolling to an average pore diameter in the thickness direction viewed from a side surface is greater than or equal to 2.0 and less than or equal to 4.0, and the metal porous bodies being rolled such that a ratio of a maximum value to a minimum value of a pore diameter in the thickness direction viewed from the side surface of the metal porous bodies after the rolling is less than or equal to 2.0, these are all ranges that could be found by routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729